DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: #44 in Paragraph 0052.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #44A in Figure 5A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Domash et al (USPGPub 2015/0268383 A1).

Domash et al. disclose a self-adhesive sheet comprising a first surface and a second surface which is opposite to the first surface (Figures; Abstract), wherein, the first surface includes a plurality of raised portions (Figures; Paragraph 0030), a two-dimensional size of the plurality of raised portions being in a range of more than 20 nm and less than 500 nm as viewed from a normal direction of the first surface (Paragraph 0030); the self-adhesive sheet is made of a silicone elastomer having a polydimethyl siloxane backbone (Paragraph 0080); the self-adhesive sheet has a Shore A hardness of not less than 40 and not more than 80 (Paragraph 0083); and the second surface is capable of pressure-sensitive adhesion (Paragraphs 0043 – 0047) as in claim 1.  Domash et al. also disclose an optical component comprising: an optical element having a light-receiving surface; and the self-adhesive sheet of claim 1, wherein, the second surface of the self-adhesive sheet is adhering to at least a portion of the light-receiving surface (Abstract; Paragraphs 0028 and 0043 – 0047) as in claim 10. Domash et al. further disclose an optical component comprising: an optical element having a light-receiving surface; and the self-adhesive sheet of claim 1, wherein, 30the second surface of the self-adhesive sheet is adhesively bonded to at least a portion of the light- receiving surface via a silicone-based pressure-sensitive adhesive (Abstract; Paragraphs 0028 and 0043 – 0047) as in claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Domash et al (USPGPub 2015/0268383 A1) in view of Radcliffe et al. (USPGPub 2015/0268383 A1).

Domash et al. disclose a self-adhesive sheet comprising a first surface and a second surface which is opposite to the first surface (Figures; Abstract), wherein, the first surface includes a plurality of raised portions (Figures; Paragraph 0030), a two-dimensional size of the plurality of raised portions being in a range of more than 20 nm and less than 500 nm as viewed from a normal direction of the first surface (Paragraph 0030); the self-adhesive sheet is made of a silicone elastomer having a polydimethyl siloxane backbone (Paragraph 0080); the self-adhesive sheet has a Shore A hardness of not less than 40 and not more than 80 (Paragraph 0083); and the second surface is capable of pressure-sensitive adhesion (Paragraphs 0043 – 0047).  However, Domash et al. fail to disclose the silicone elastomer comprises fumed silica, a static contact angle of water with respect to the second surface is 115° or less, a static contact angle of water with respect to the first surface is 120° or more, and the second surface includes a plurality of dented portions, and an area equivalent circle diameter of each of the plurality of dented portions is not less than 1 µm and not more than 50 µm.  

Radcliffe et al. disclose an antireflective film (Abstract; Figures) made with a silicone elastomer comprises fumed silica (Paragraph 0076), a static contact angle of water with respect to the second surface is 115° or less (Paragraph 0072), and a static contact angle of water with respect to the first surface is 120° or more (Paragraph 0072) for the purpose of forming an antireflective film that is applied to a substrate to give it desired properties (Paragraph 0010).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a film with the specific static contact angle made with fumed silica in Domash et al. in order to form antireflective film that is applied to a substrate to give it desired properties as taught by Radcliffe et al.

With regard to the limitation of “the second surface includes a plurality of dented portions, and an area equivalent circle diameter of each of the plurality of dented portions is not less than 1 µm and not more than 50 µm”, Domash clearly states that the surface of the film may be given multiple shapes and sizes (Paragraphs 0030 and 0031). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have shapes formed on the second surface of the film, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  MPEP 2144.04.

Claims 6 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Domash et al (USPGPub 2015/0268383 A1) in view of Johnson et al. (USPGPub 2006/0141415 A1).

Domash et al. disclose a self-adhesive sheet comprising a first surface and a second surface which is opposite to the first surface (Figures; Abstract), wherein, the first surface includes a plurality of raised portions (Figures; Paragraph 0030), a two-dimensional size of the plurality of raised portions being in a range of more than 20 nm and less than 500 nm as viewed from a normal direction of the first surface (Paragraph 0030); the self-adhesive sheet is made of a silicone elastomer having a polydimethyl siloxane backbone (Paragraph 0080); the self-adhesive sheet has a Shore A hardness of not less than 40 and not more than 80 (Paragraph 0083); and the second surface is capable of pressure-sensitive adhesion (Paragraphs 0043 – 0047), wherein the film may be adhered to a variety of surfaces (Abstract; Paragraph 0028).  The adhesive on the second surface of the film may be a silicone-based pressure-sensitive adhesive (Paragraph 0046 – 0047). However, Domash et al. fail to disclose a dental mirror comprising: a body including a mirror portion having a mirror surface and a support linked to the mirror portion and the second surface of the self-adhesive sheet is adhering to the mirror surface or at least a portion thereof.  

Johnson et al. teaches a dental mirror (Figures; Abstract) comprising: a body including a mirror portion having a mirror surface and a support linked to the mirror portion (Figures; Abstract) for the purpose of having a mirror to view a desired subject (Abstract).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the film of Domash et al. on the mirror of the Johnson et al. in order to minimize or eliminate the reflection off the substrate to which it is applied as taught by Domash et al. (Paragraph 0034).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
May 23, 2022